MEMORANDUM **
Ranendra N. Dutta appeals pro se the district court’s dismissal without prejudice of his employment discrimination action. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion the district court’s dismissal for failure to prosecute. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992). Because the district court did not make specific findings to show that it considered the relevant factors, we review the record independently to determine whether the court abused its discretion. See Oliva v. Sullivan, 958 F.2d 272, 274 (9th Cir.1992). We affirm.
In light of the district court’s warning that failure to prosecute would result in dismissal, we conclude that the district court did not abuse its discretion by dismissing Dutta’s action without prejudice. See Ferdik, 963 F.2d at 1260.
We deny Dutta’s motions to reconsider the denial of his demand for mediation filed on September 14, 2001 and October 9, 2001.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.